Name: Commission Regulation (EEC) No 1348/92 of 26 May 1992 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/3727. 5. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1348/92 of 26 May 1992 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Spanish intervention agency HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of durum wheat to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 31 August 1992. 2. The regions in which the 100 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (l), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), lays down that cereals held by the intervention agencies are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, given the current market situation, a standing invitation to tender should be opened for the export at the beginning of the 1992/93 cereals marketing year of 100 000 tonnes of durum wheat held by the Spanish intervention agency ; Whereas the proposed invitation to tender for the export of intervention stocks is special in that it will be opened at the end of the marketing year, from June 1992, but for deliveries which will not be possible until the new mar ­ keting year between 1 July and 31 August 1992 ; whereas there should therefore be a derogation from the first para ­ graph of Article 16 of Regulation (EEC) No 1836/82, which provides for a maximum delay of one month between acceptance of the tender and payment and also a derogation from the second paragraph of Article 1 6 of the said Regulation, application of which would have led to the price accepted already being increased by monthly increments for the removal of the cereals from the inter ­ vention store in July, whereas export was not scheduled previously ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 August 1992. 2. Tenders submitted in response to this invitation to tender shall be admissible only if they are accompanied by a written undertaking to export during the period 1 July to 31 August 1992. They may not be accompanied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 P). Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 3 June 1992 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 29 July 1992 at 1 p.m. (Brussels time). 4. The tenders shall be lodged with the Spanish inter ­ vention agency. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23. ( «) OJ No L 288, 18 . 10 . 1991 , p. 21 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . No L 145/38 Official Journal of the European Communities 27. 5. 92 until proof is furnished that the customs export formali ­ ties have taken place during the period 1 July to 31 August 1992. Article 7 The Spanish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III . Article 5 The successful tenderer shall pay for the cereals before they are removed. Notwithstanding the first paragraph of Article 16 of Regulation (EEC) No 1836/82, the time limit of one month between the date on which the state ­ ment referred to in Article 15 of the said Regulation is sent and payment shall not be applicable. Notwithstanding the second paragraph of Article 16 of Regulation (EEC) No 1836/82, the price payable for export shall be that mentioned in the tender where the cereals are removed in July 1992. The price shall be increased by a monthly increment where the cereals are removed in August 1992. Article 6 Notwithstanding Article 17 (3) of Regulation (EEC) No 1836/82, the security referred to in the second indent of Article 17 (2) of the said Regulation shall not be released Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission 27. 5. 92 Official Journal of the European Communities No L 145/39 ANNEX I (tonnes) Place of storage Quantity Cadiz 40 000 Cordoba 40 000 Seville 20 000 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Irish intervention agency (Regulation (EEC) No 1348/92) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0) Price increases ( + ) °r reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. 1 (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  235 01 32,  236 10 97,  236 20 05,  236 20 08.